EXHIBIT 10.1


SUMMARY OF 2010 BONUS PLAN FOR EXECUTIVE OFFICERS AND CERTAIN KEY MANAGEMENT
EMPLOYEES
 
On February 24, 2010, upon the recommendation of the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of Metropolitan Health
Networks, Inc. (the “Company”), the Board established the target bonus amounts
and the performance criteria applicable to the Company's 2010 bonus plan for
executive officers and certain key management employees (the “Bonus Plan”).


The Bonus Plan is a performance-based, cash incentive plan designed to promote
the interests of the Company and its shareholders by providing employees with
financial rewards upon achievement of specified individual and team business
objectives, as well as helping the Company attract and retain key employees.


In addition to other participants, each of the Company’s Chief Executive
Officer, Chief Financial Officer, President and Chief Operating Officer and
General Counsel are eligible to participate in the Bonus Plan (the “Executive
Officers”).


For the Executive Officers, bonuses will be payable under the Bonus Plan based
upon the Company’s income before income taxes for the year ending December 31,
2010 (“2010 IBIT”).


For any bonus to be paid to an Executive Officer under the Bonus Plan, the
Company must first achieve at least 80% (the “Threshold Goal”) of its budgeted
2010 IBIT (the “Budgeted IBIT”).  Provided the Threshold Goal is satisfied, the
Executive Officers shall receive some level of bonus.


In the event that the Company achieves 100% of the Budgeted IBIT (the “Target
Goal”), the Executive Officers will be entitled to receive a bonus (the “Target
Bonus”) equal to the percentage of their base salary set forth below.


 

 Title   Percentage of Base Salary at Target  Chief Executive Officer   70%
 Chief Financial Officer     50%  President and Chief Operating Officer  50%
 General Counsel   40%


 
Actual bonuses payable may be as high as 250% of the Target Bonus or as low as
zero depending on the Company's 2010 IBIT.


As a general rule, bonus awards under the Bonus Plan are subject to the
participant’s employment with the Company as of December 31, 2010.  However,
pursuant to our amended and restated employment agreement with our Chief
Executive Officer, dated as of March 1, 2010, we have agreed to pay our Chief
Executive Officer a time prorated bonus based upon the actual amount of his
service and based upon the percentage by which the Company’s IBIT for the six
month period ended June 30, 2010 exceeds or misses budget for such period.  The
resulting percentage based upon 6 month IBIT will then be used to calculate the
CEO’s bonus in a manner that is comparable to the way percentages based upon
2010 IBIT numbers are used to calculate other executive officer bonuses.
 
Except for the prorated bonus to the CEO, expected to be paid on or before
August 15, 2010, bonuses pursuant to the Bonus Plan are anticipated to be paid
once the Company completes the audit of its financial statements for the fiscal
year ending December 31, 2010.